Citation Nr: 1727211	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  09-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Richard, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2008 and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Notices of Disagreement (NODs) were received in April 2008 and May 2009.  In January 2009 and October 2009, Statements of the Case were issued, and, in January 2009 and October 2009, the Veteran filed his substantive appeals. 

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is of record.  In February 2012, the Board remanded the claims on appeal for additional development.  Following the February 2012 remand, once the claim was returned to the Board, the Veterans Law Judge who presided over the Veteran's March 2011 hearing had retired.  The Veteran was given the option to have a new hearing.  The Veteran requested a new hearing and the matter was again remanded April 2013, in order to schedule a hearing.  

In September 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference in Waco, Texas.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.


FINDINGS OF FACT

1.  A bilateral foot disability is not etiologically related to service. 

2.  A back disability is not etiologically related to service or is otherwise related to or attributable to a service-connected disability. 

3.  A right knee disability is not etiologically related to service or is otherwise related to or attributable to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service-connection for bilateral foot disability have not been met. 38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016). 

2.  The criteria for service-connection for a back disability, including as secondary to a service connected disability, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a right knee disability, including as secondary to a service-connected disability, have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided this required notice and information for establishing his entitlement to service connection for his claimed disabilities in November 2007 and October 2008 letters, prior to the initial adjudication of his claims in March 2008 and February 2009.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify the Veteran concerning these claims. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs).  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159. 

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159I (4), 3.326(a);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. McLendon, 20 Vet. App. at 83.  

In the February 2012 remand, the Board found that there was this duty to assist in these appeals.  As discussed in greater detail below, the Board finds that the examiner's opinions were based on a correct factual background and were supported by adequate rationale.  Further, the Board finds that there was substantial compliance with the prior remand, considering the findings of these same VA examination reports.  In the March 2011 and September 2016 hearings, the VLJs assigned to these hearings asked relevant questions, along with the representative, to ensure that all avenues to seek supportive evidence were uncovered.  In this light, the prior Board remand was to ensure that VA met all duties to assist in obtaining such evidence.

Merits of the Service Connection Claims

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016). 

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from active military service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1133, 1137, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303 (b).  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently-claimed disability to service only pertains to chronic diseases listed in 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection is also warranted on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (a) and (b) (2016).  See also Allen v. Brown, 7 Vet. App. 439, 448   (1995).  A finding of secondary service connection requires competent and credible evidence connecting the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465  (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303   (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

That said, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382   (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Bilateral Foot Disability

The Veteran's service treatment records (STR's) show that upon entrance and separation from the military that his feet were normal.  

In July 1999 the private treatment records show that he complained of intermittent lateral right mid-foot pain.  On examination he was noted to have some tenderness over the plantar and base of the right fifth metatarsal.  X-rays showed possible irregularity of the tarsometatarsal joint.  The Veteran was treated with injections, which failed to give him relief from the pain.  Private treatment records go on to show that in November 1999, following complaints of foot pain he was noted to possibly have gout due to an elevated uric acid level and elevated sedimentation rate.  Radiographic testing of the right foot showed nonspecific findings that could be due to old or new fractures, degenerative changes or osteomyelitis, as well as other etiologies, according to the examiners findings. 

On plantar imaging of the left foot, there was an increased nuclide deposit at the lateral aspect of the left tarsal bones.  The increased nuclide deposit seemed more likely related to the distal row of tarsals, than to the fifth metatarsal.  In general, there was more nuclide deposited at the left tarsus and ankle, than was deposited on the right.  There was a small focus of increased nuclide deposit in the area of right first MP joint.  The increased nuclide deposit related to the lateral of the distal row of left tarsal bones may or may not have marked an acute injury.  Private treatment records dated March 2004 show that the Veteran complained of left foot pain and swelling with activity.

January 2000 VA treatment notes showed that the Veteran reported having been diagnosed with gout by a private provider upon examination he was noted to have slightly tender nodules over lateral fifth metatarsal on both feet but no erythema or soft tissue swelling.  He was diagnosed with bilateral foot pain of uncertain etiology.  In January 2003, VA treatment notes show that the Veteran reported tightness in his right foot.  In March 2004 the Veteran reported that he has chronic left foot pain.  He stated that he has had pain off and on since military service.  He was prescribed pain medication and his physician recommended that he get good cushioned shoes. 

VA treatment records from August 2004 show that the Veteran complained of chronic foot pain/tendonitis.  VA treatment records from April 2006 through October 2007 show that the Veteran complained of bilateral foot pain and had a diagnosis of degenerative joint disease (DJD) in his feet.  In September 2009 he was noted to have a fairly stable gait.  He was able to walk on his tip toes and on his heels without difficulty.  He was a little wobbly on tandem walking.  He was noted to have good pulse on the right foot.  The dorsalis pedis pulse on the left foot was somewhat diminished and the foot felt a little cold.  In November 2010 VA treatment records show that the Veteran was prescribed foot orthotics to stabilize his joints and decrease the pain in his foot.  

The Veteran was afforded a VA examination in April 2012.  He reported that his bilateral foot pain started in approximately 1969.  Diagnostic testing showed degenerative or traumatic arthritis in the left foot.  X-ray evidence showed large cystic changes/erosion of the first cuneiform and severe fifth interphalangeal arthritis.  There was deformity at the base of the fifth proximal phalanx likely due to remote trauma.  There was a large Os peroneum but no acute displaced fracture. The impression was arthritic and likely post-traumatic changes.  
The VA examiner opined that the Veteran's left foot disability was less likely as not (less than fifty/fifty probability) caused by or result of or casually related to any event during active military service.  Further, the VA examiner opined that while there Veteran reported verbally that his foot problems were a result of service when he worked as a military policeman, which required prolonged standing in extreme weather conditions and jumps from helicopters with gear on his back, all can lead to pain at the time of the above duties; it is unlikely, however, to lead to chronic pain. 

X-ray of the right foot showed no fractures or dislocations.  The bones and soft tissues are within normal limits for the Veteran's age.  There were no significant degenerative changes identified.  The impression was normal right foot for the Veteran's age.

The Veteran submitted a statement in his NOD that he had had foot pain before 1996 despite not having any medical records.  He stated that while in the military he served as a military police officer guarding aircrafts and ammunition.  This duty required long hours of standing on his feet in extreme weather conditions.  

Further the Veteran's wife submitted a statement that she has been married to the Veteran for thirty-nine years, meeting him shortly after he was discharged from the Air Force.  He told her that he had to stand for long hours as a military police officer in both the heat of the summer and freezing cold of winter.  She reported that he now had back and foot problems but that he has complained of these problems since he separated from service.  Further she reported that he took over the counter medication and did not seek medical attention for many years.

In addition to the Veteran's wife, a soldier who served with him in Okinawa, Japan and worked as a military police officer corroborated the duties that the Veteran said he performed.  Additionally, he reported that the Veteran often spoke about the rainy, freezing cold days and nights on the flight line as he provided armed security of the aircraft.   He also spoke about slipping and falling on the frozen flight line which he now relates to his back and knee problems.  The fellow soldier had personal knowledge of another fall the Veteran sustained when he fell down a hill when they were returning to the barracks after a shift.  The Veteran has continued to complain of problems with his feet, knee and back since service, according to his friend's statement.

The medical evidence supports a finding that the Veteran has a current bilateral foot disability.  He has degenerative joint disease in his left foot and pain in his right foot.  It was noted in private medical records that he possibly had gout.  He has been treated with orthotics for his shoes and pain medication.  Therefore, the first prong of service connection test is met.  

The Veteran's service records are silent as it relates to bilateral foot pain.  While the Veteran is competent to report how was feeling and there is no reason to find that he is not credible but he cannot say what actually caused his foot pain without medical evidence to support his claim he can only speculate as to the cause of his foot pain was standing for long periods of time in extreme weather and jumping from helicopters.

The most probative evidence, however, is the April 2012 VA examination which states that the Veteran's bilateral foot pain is less likely as not a result of military service.  This report is given the most probative weight.  The Veteran was released from active service in January 1969.  The first medical evidence of record regarding bilateral foot pain is July1999.   Private treatment records for bilateral foot pain, is noted some thirty years after active service.  The Board has considered the Veteran's written statements and testimony submitted in support of his arguments that his bilateral foot disability was a result of military service, as well as the statements of his wife and military buddy.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the Veteran's statements are not competent evidence of a diagnosis of left foot DJD or arthritis nor do they establish a nexus between symptoms of a medical condition and his military service.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495  (1992).  Also it cannot be overlooked that the Veteran worked for the United States Postal Service until he retired after 39 years, some of that time was spent working as a letter carrier and then as a supervisor that required him to stand and walk a great deal of the time.

As such, the Board finds that Veteran's claims do not meet the second element of service incurrence.  Further, the only competent opinion evidence of record weighs against the claim. 

Accordingly, the preponderance of the evidence is against the claim for bilateral foot disability.

Back

The Veteran was seen for chronic low back pain with lumbar radiculopathy.  An MRI conducted in June 2009 revealed a bulging disc but only conservative treatment was warranted.  He reported that his back pain began when he fell in Okinawa, Japan during active service.  He did not seek medical attention at the time of the injury, as he had planned to go off base on that same evening.  An MRI of the lumbosacral spine showed some mild facet arthropathy, especially at L4-L5.  There was no evidence of any listhesis.  There was slight bulging of the disc at L5-S1.  There was no spinal stenosis.  The Veteran's back condition did not required surgical intervention.

The Veteran was afforded a VA examination in April 2012, he reported that his back pain started in approximately 1969 during active service.  He reported that he slipped and fell down a hill in Okinawa in approximately 1967.  He reported that he had experienced flare ups of back pain, difficulty sitting or driving for long periods of time and difficulty bending.  He was taking medication for pain.  The examination revealed that he had forward flexion to 70 degrees objective evidence showed that painful motion began at 35 degrees.  Lateral flexion on the right ends at 30 degrees but objective evidence of painful motion is at 15 degrees.  Lateral flexion on left is 30 degrees objective evidence of painful motion begins at 15 degrees.  The Veteran was able for perform normal lateral rotation but there was objective evidence of painful motion at 5 degrees.  There was right lower paravertebral tenderness.  The Veteran was able to perform repetitive -use testing and after three repetitions forward flexion ended at 70 degrees.

The VA examiner opined that the Veteran's back condition is less likely as not (less than 50/50 probability) caused by or a result of causally related to an event in military service.  The examiner opined that the one time incident of injury to the back during the time period that the Veteran was in service is unlikely to lead to a chronic condition.  

While the Veteran now asserts that he has suffered from low back problems since his separation from service, there are no complaints or clinical evidence pertaining to those conditions for more than three decades after his discharge.  In view of the lengthy period without complaints or clinical findings since the Veteran's separation from service, there is no evidence of a continuity of treatment, and this weighs against the claim.  

Further he claims that he had several slip and falls during service due to icy conditions at his duty stations which resulted in his back pain.  Once again the Veteran is competent to report where he has pain and there is no reason to find that he is not credible but he lacks the professional qualification to tie together his fall during active service to his current back pain.
The medical evidence in this case does not show that the Veteran's back disability is a result of his active duty service.  Arthritis in his low back was not diagnosed within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, the medical opinion provided in April 2012 noted that the Veteran's low back disability was not caused by or a result of his military service was based on the Veteran's accurate medical history, and included a rationale, based on the medical records available and an examination of the Veteran.  The probative value of this medical opinion is high.  There does not appear to be a back injury in his STR's and there is no chronicity of symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As to secondary service connection, as the claim for service connection for a bilateral foot disability is denied, this aspect of the claim is denied a matter of law.

Reviewing all the lay and medical evidence of record, the preponderance of the evidence is against this claim and service connection for a back disability is denied.

Right Knee

VA treatment records show that the Veteran complained of and was treated for chronic right knee pain.  He was seen for an injection in his right knee, and was assessed as having chronic right knee pain secondary to degenerative joint disease.  He reported having had good results from past steroid injections.  The Veteran's left knee x-ray was within normal limits.

The Veteran was afforded a VA examination of his knees in April 2012, he reported that he wore a brace on his right knee and had flare-ups of pain with prolonged walking.  Flexion was noted to have ended at 100 degrees with objective evidence of pain at 10 degrees.  Radiographic studies were completed showing no fractures or dislocations.  There was mild narrowing to the lateral portion of the patellofemoral compartment.  There was bone prominence involving the cephalad portion of the medial femoral condyle that represented an exostosis and is unchanged from the October 2010 and July 2011 x-rays.  There was moderate tri-compartmental osteoarthritic changes greatest in the medial compartment on the October 2010 x-ray.  The VA examiner opined that the Veteran's knee disability is less likely as not (less than 50/50 probability) caused by or a result of or causally related to an event in military service.  The examiner found that a one-time incident of injury knee during the time period the Veteran was in service is unlikely to lead to a chronic condition.

While the Veteran now asserts that he has suffered from right knee pain since his separation from service, once again as with his back condition there are no complaints or clinical evidence pertaining to those conditions for more than three decades after his discharge.  In view of the lengthy period without complaints or clinical findings since the Veteran's separation from service, there is no evidence of a continuity of treatment, and this weighs against the claim.  

He currently has a diagnosis of right knee arthritis and is treated with pain medication and a knee brace, so the first prong of service connection is met.  However  his claims that he had several slip and falls during service due to icy conditions at his duty stations and the above mentioned falling down an hill, cannot not outweigh the fact that he work for the post office for 39 years standing and walking most of his work life.  Once again the Veteran is competent to report where he has pain and there is no reason to find that he is not credible but he lacks the professional qualification to tie together his fall during active service to his current knee pain.  His wife's statement and  buddy statement of a fellow soldier are credible and competent to report what they have observed as they have not been found not credible, they, however, lack the expertise to diagnose the cause of the Veteran's right knee pain, therefore little weight is given to their statements.  

The medical evidence in this case does not show that the Veteran's right knee disability is a result of his active duty service.  Arthritis in his right knee was not diagnosed within one year of separation from service.  Thus, service connection on a presumptive basis is not warranted. See 38 C.F.R. §§ 3.307, 3.309.  In addition, the medical opinion provided in April 2012 noted that the Veteran's right knee disability was not caused by or a result of his military service was based on the Veteran's accurate medical history, included a rationale, and was based on sound reasoning.  The probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

As to secondary service connection, as the claim for service connection for a bilateral foot disability is denied, this aspect of the claim is denied a matter of law.

Reviewing all the lay and medical evidence of record, the preponderance of the evidence is against this claim and service connection for a right knee disability is denied.


ORDER

Service connection for bilateral foot disability is denied. 

Service connection for a back disability, to include as secondary to a service connected disability, is denied.

Service connection for a knee disability, to include as secondary to service connected disability, is denied.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


